IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-10425
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

TED CALVIN BLAND,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 4:99-CR-191-1-E
                      --------------------
                         March 19, 2001

Before REAVLEY, DeMOSS and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Ted Calvin Bland appeals his convictions for being a felon

in possession of a firearm.   Bland argues that 18 U.S.C.

§ 922(g)(1) is unconstitutional on its face because it fails to

require a “substantial effect” on interstate commerce.   He also

contends that the Government should be required to prove the

knowledge element of the same statute.   Bland concedes that his

arguments are foreclosed by this court’s precedent and indicates

they are presented here solely for issue preservation purposes.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-10425
                                 -2-

     The “in or affecting commerce” element of 18 U.S.C.

§ 922(g)(1) requires only a minimal nexus between the firearm and

interstate commerce.   United States v. Gresham, 118 F.3d 258, 265

(5th Cir. 1997).   This element is satisfied because the firearms

possessed by Bland previously traveled in interstate commerce.

United States v. Rawls, 85 F.3d 240, 242 (5th Cir. 1996).

Knowledge of a legal obligation is not an element of 18 U.S.C.

§ 922(g)(1).   United States v. Dancy, 861 F.2d 77, 82 (5th Cir.

1988).   Recent decisions by the Supreme Court do not alter this

court’s jurisprudence regarding 18 U.S.C. § 922(g)’s minimal

interstate-nexus or knowledge requirements.   Accordingly, Bland’s

convictions are AFFIRMED.